BY THE COMMISSION.
In this proceeding, General Telephone Company of Florida proposes to establish extended area service between the respective contiguous exchanges of Bradenton-Sarasota and Sarasota-Venice. Under this plan, all subscribers at both Bradenton and Venice could call to and be called by Sarasota subscribers in the same manner as their respective local exchange calls are now handled. A feature of this proposal is the elimination of the present dual service offering in a substantial area between Bradenton and Sarasota currently included in both exchanges. The existence of this situation has been a distinct customer disadvantage over the years as is amply documented in complaints made to this commission. The subscribers in Manatee County on Long Boat Key and the mainland, who happen to have a dominant interest in Sarasota, have had particularly vexing problems with emergency calls to Manatee County fire, law enforcement and other public agencies. It is proposed by the company that when this toll-free calling is available, a common Bradenton-Sarasota boundary will be established to divide the mixed service areas between the Sarasota Northside and. the not yet activated Bradenton Bay *190offices. It is also planned to transfer a small area in the vicinity of Osprey from Sarasota to Venice at the time Venice would get toll-free calling to Sarasota. The contemplated enlargements of the respective calling areas would entail the following rate group progressions in accordance with the systematic grouping plan based on calling scopes as previously approved by this commission —

Present Proposed

Bradenton VI VII
Sarasota* VI VII
Venice IV VI
The actual rate increases on a monthly basis that would result in the above mentioned regrouping is as follows —
COMPARISON OF PRESENT AND PROPOSED RATES BRADENTON AND SARASOTA

Redidence Present Proposed Difference

1- party $ 6.00 $ 6.45 $ .45
2- party 4.65 5.00 .35
4-party 3.55 3.80 .25

Business

1- party $12.80 $13.90 $1.10
2- party 10.20 11.10 .90
4-party 8.75 9.40 .65
VENICE

Residence Present Proposed Difference

1- party $ 5.20 $ 6.00 $ .80
2- party 4.05 4.65 .60
4-party 3.05 3.55 .50

Business

1- party $10.90 $12.80 $1.90
2- party 8.70 10.20 1.50
4-party 7.60 8.75 1.15
It is to be noted that 75 percent of the subscribers in the area covered by this proposal are in the 4-party classification and have residential service. The resulting monthly increases for these subscribers would be 25 cents per month for those in Bradenton and Sarasota and 50 cents per month for those in Venice.
The commission held an extensive hearing in Sarasota which lasted two days. We received much testimony in support and some testimony in opposition to the proposal of General Telephone Company for this extended area service. In addition to the testimony, the commission received numerous resolutions and petitions from various groups of citizens and governmental bodies. The commission has given thorough consideration to all of these. *191It is not unusual that there would he objections to a plan such as this when there is some sort of rate increase involved. We understand the position of the people who oppose this plan for that reason. However, this commission is charged with the duty of seeing to it that the people get as good telephone service as possible and we feel that this proposal of the telephone company in this proceeding will do just that. The commission also has not overlooked the fact that the extended area service proposed here will be an aid in the further development of the area of Florida involved.
It is therefore ordered that the application of General Telephone Company of Florida for approval of the establishment of extended area service between the respective contiguous exchanges of Bradenton - Sarasota and Sarasota - Venice be and the same is hereby approved.

 A few hundred customers in the Osprey area would remain in Group VI due to being transferred to Venice.